DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.           In response to the Office action dated on 04/25/2022 the Amendment has been received on 06/10/2022.
             Claims 14 and 21 have been amended and renumbered as claims 13-20.
             Claims 1-20 are currently pending in this application.

Response to Arguments

3.        Applicant’s arguments, see pages 7 and 8, filed on 06/10/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The previous objection of claims 14-21 have been withdrawn. 

Allowable Subject Matter

4.         Claims 1-20 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art, Carmi (US PAP 2014/0140469 A1), teach a system for imaging an object comprising (see abstract; Figs. 1-10; paragraphs 001, 018, 0028, 0029, 0032-0036, 0040-0048, 0072, 0078 and 0081): 

    PNG
    media_image1.png
    298
    434
    media_image1.png
    Greyscale
an X-ray source (110) operative to transmit X-rays through the object (see paragraphs 0025 and 0040); a detector (116) operative to receive the X-ray energy of the X-rays after having passed through the object and to generate corresponding object X-ray intensity (see paragraphs 0028, 0029 and 0032-0036); and a controller (118) operative to: measure a detector (118) entrance dose with no object being placed on the X- ray beam path (see paragraphs 0011 and 0072); determine a relationship between an X-ray tube (110) electrical parameter and the detector entrance dose; determine a relationship between the X-ray tube electrical parameter, the detector entrance dose and a detector average pixel intensity (see paragraphs 0018, 0041, 0046-0048, 0072 and 0078); obtain a normalized air map as a function of the X-ray tube electrical parameter based on calibration image data (see 0aragraphs 0004, 0011, 0029, 0031, 0032 and 0081) but fails to explicitly teach or make obvious to generate an air map based on the normalized air map, the detector entrance dose and the detector average pixel intensity; and reconstruct an image of the object based on the air map and the measured object X-ray intensity as claimed in combination with all of the remaining limitations of the claim.
         With respect to claim 12, the most relevant prior art, Carmi (US PAP 2014/0140469 A1), teach a method for imaging an object comprising (see abstract; Figs. 1-10; paragraphs 001, 018, 0028, 0029, 0032-0036, 0040-0048, 0072, 0078 and 0081): transmitting X-rays from an X-ray source to the object (see paragraphs 0025 and 0040); acquiring measurement data related to the object; measuring a detector entrance dose with no object being placed on the X-ray beam path; determining a relationship between an X-ray tube electrical parameter and the detector entrance dose (see paragraphs 0028, 0029, 0032-0036 and 0072); determining a relationship between the X-ray tube electrical parameter, detector entrance dose and a detector average pixel intensity (see paragraphs 0018, 0041, 0046-0048, 0072 and 0078); obtaining a normalized air map as a function of the X-ray tube electrical parameter based on calibration image data (see paragraphs 0004, 0011, 0029, 0031, 0032 and 0081) but fails to explicitly teach or make obvious generating an air map based on the normalized air map, the detector entrance dose and the detector average pixel intensity; and reconstructing an image of the object based on the air map and the measurement data related to the object as claimed in combination with all of the remaining limitations of the claim.
            Claims 2-11 and 13-20 are allowable by virtues of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ritter et al. (US PAP 2008/0075349 A1; see paragraphs 0017 and 0043); Hayashida (US PAP 2016/0183908 A1; see abstract; paragraphs 0009, 0027, 0035 and 0048-0050) and Matsuda (US PAP 2021/0204901 A1; see paragraphs 0076, 0137, 0140 and 0143) teach the X-ray imaging methods and systems for measuring detector entrance dose, generating calibration data and reconstructing the images of the object. Herrmann et al. (US PAP 2016/0113617 A1; see paragraph 0076) teach imaging method and system for obtaining air map, generating calibration data and reconstructing the images of the object.

7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   June 28, 2022